Exhibit 10.3

AMENDED AND RESTATED GUARANTY

THIS AMENDED AND RESTATED GUARANTY (as amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is made as of May 29,
2018, by and among each of the undersigned (the “Initial Guarantors”) and along
with any additional Subsidiaries of the Borrower which become parties to this
Guaranty by executing a supplement hereto (a “Guaranty Supplement”) in the form
attached hereto as Annex I (such additional Subsidiaries, together with the
Initial Guarantors, the “Guarantors”), in favor of the Administrative Agent, for
the ratable benefit of the Holders of Guaranteed Obligations (as defined below),
under the Credit Agreement referred to below.

WITNESSETH

WHEREAS, Microchip Technology Incorporated, a Delaware corporation (the
“Borrower”), the institutions from time to time parties thereto as lenders, and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent (the
“Administrative Agent”), entered into that certain Amended and Restated Credit
Agreement dated as of May 18, 2018 (the “Existing Credit Agreement”);

WHEREAS, pursuant to the Existing Credit Agreement, the Borrower and the
Guarantors entered into a General Reaffirmation Agreement, dated as of May 18,
2018 in favor of the Administrative Agent for the benefit of the lenders party
to the Existing Credit Agreement and the other parties referred to therein in
order to reaffirm the guarantees and remaining payment and performance
obligations under the Guaranty dated as of June 27, 2013 (as amended, restated,
supplemented, amended and restated or reaffirmed prior to the date hereof, the
“Existing Guaranty”);

WHEREAS, on the date hereof, the Borrower, certain banks and other financial
institutions parties thereto as lenders (the “Lenders”) and the Administrative
Agent amended and restated the Existing Credit Agreement pursuant to
Section 2.20 of the Existing Credit Agreement in order to, among other things,
(i) provide term loans in an aggregate principal amount of $3,000,000,000 and
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement and evidence the term loans as part of the Obligations (the “Credit
Agreement”);

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrower;

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree to amend and restate the Existing
Guaranty as of the Term Loan Effective Date as follows:

Section 1.    Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

Section 2.    Representations, Warranties and Covenants. Each of the Guarantors
represents and warrants to each Holder of Guaranteed Obligations and the
Administrative Agent as of the date of this



--------------------------------------------------------------------------------

Guaranty (which representations and warranties shall be deemed to have been
renewed at the time of the making of any Loan or issuance of any Letter of
Credit) that:

(A)    It is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation, organization or formation and has all
requisite corporate, partnership or limited liability company, as the case may
be, authority to conduct its business in each jurisdiction in which its business
is conducted, except to the extent that the failure to have such authority could
not reasonably be expected to have a Material Adverse Effect.

(B)    It (to the extent applicable) has the requisite power and corporate,
partnership or limited liability company, as the case may be, authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

(C)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any applicable law or regulation or
its charter, by-laws or other organizational documents or violate or result in a
default under any indenture, material agreement or other material instrument
binding upon it or its assets, or give rise thereunder to require any payment to
be made by it, or (ii) result in the creation or imposition of any Lien on any
of its assets, other than Liens created under the Pledge Agreements (if
applicable). No consent or approval of, registration or filing with, or any
action by, any Governmental Authority is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty, except such as have been obtained or made and are in full force and
effect.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment, Letter of Credit (other than a Letter of Credit
that has become subject to cash collateralization or other arrangements
reasonably satisfactory to the Administrative Agent), Loan, interest or fees
outstanding under the Credit Agreement or any other amount payable under the
Credit Agreement or any other Guaranteed Obligations (as defined below) shall
remain unpaid, it will, and, if necessary, will enable the Borrower to, fully
comply with those covenants and agreements of the Borrower applicable to such
Guarantor set forth in the Credit Agreement.

Section 3.    The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit Agreement, (ii) any obligations of the Borrower to reimburse LC
Disbursements (“Reimbursement Obligations”), (iii) all obligations of the
Borrower owing to any Lender or any Affiliate of any Lender under any Swap
Agreement or Banking Services Agreement, (iv) all other amounts payable by the
Borrower or any of its Subsidiaries under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents and
(v) the punctual and faithful performance,



--------------------------------------------------------------------------------

keeping, observance, and fulfillment by the Borrower of all of the agreements,
conditions, covenants, and obligations of the Borrower contained in the Loan
Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations” and the holders from time to time of the Guaranteed
Obligations being referred to collectively as the “Holders of Guaranteed
Obligations”) (provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor)). Notwithstanding the foregoing and for the avoidance of doubt, any
obligations arising from Permitted Call Spread Swap Agreements and all other
amounts payable under Permitted Call Spread Swap Agreements shall not constitute
Guaranteed Obligations. Upon (x) the failure by the Borrower or any of its
Affiliates, as applicable, to pay punctually any such amount or perform such
obligation, and (y) such failure continuing beyond any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay such amount or perform such obligation at the place and in the manner
specified in the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or the relevant Loan Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.
Notwithstanding any other provision of this Guaranty, the amount guaranteed by
each Guarantor hereunder shall be limited to the extent, if any, required so
that its obligations hereunder shall not be subject to avoidance under
Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law. In determining the limitations, if any, on the amount of any
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Holders of Guaranteed Obligations immediately
on demand against any cost, loss or liability they incur as a result of the
Borrower or any of its Affiliates not paying any amount which would, but for
such unenforceability, invalidity or illegality, have been payable by such
Guarantor under this Guaranty on the date when it would have been due (but so
that the amount payable by each Guarantor under this indemnity will not exceed
the amount which it would have had to pay under this Guaranty if the amount
claimed had been recoverable on the basis of a guaranty).

Notwithstanding anything to the contrary in any Loan Document, the guarantee
provided by each of Microchip Technology LLC and Silicon Storage Technology LLC,
so long as each remains a Foreign Sub Holdco, shall be without recourse to
voting Equity Interests in excess of 65%, in the aggregate, of Microchip
Technology Malta Limited.

Section 4.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(A)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;



--------------------------------------------------------------------------------

(B)    any modification or amendment of or supplement to the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Guaranteed Obligations
guaranteed hereby;

(C)    any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

(D)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

(E)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(F)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement,
any Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

(G)    the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

(H)    the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (or any successor
statute, the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code or any other applicable federal, state, provincial, municipal,
local or foreign law relating to such matters;

(I)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters;

(J)    the disallowance, under Section 502 of the Bankruptcy Code or any other
applicable federal, state, provincial, municipal, local or foreign law relating
to such matters, of all or any portion of the claims of the Holders of
Guaranteed Obligations or the Administrative Agent for repayment of all or any
part of the Guaranteed Obligations;



--------------------------------------------------------------------------------

(K)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

(L)    any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.

Section 5.    Continuing Guarantee; Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations (other than obligations under any
Swap Agreement or Banking Services Agreement, and other obligations expressly
stated to survive such payment or termination) shall have been paid in full in
cash and the Commitments and all Letters of Credit issued under the Credit
Agreement shall have terminated or expired. If at any time any payment of the
principal of or interest on any Loan, any Reimbursement Obligation or any other
amount payable by the Borrower or any other party under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document
(including a payment effected through a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of the Borrower or otherwise (including pursuant to any
settlement entered into by a Holder of Guaranteed Obligations in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time. The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated, but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of payment) of
such payment due, it being the intention of the parties hereto that each
Guarantor takes all risks of the imposition of any such currency control or
exchange regulations.

Section 6.    General Waivers; Additional Waivers.

(A)    General Waivers. Each of the Guarantors irrevocably waives to the extent
permitted by applicable law acceptance hereof, presentment, demand or action on
delinquency, protest, the benefit of any statutes of limitations and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

(B)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives to the fullest extent permitted by law:

(i)    any right it may have to revoke this Guaranty as to future indebtedness
arising under the Loan Documents;



--------------------------------------------------------------------------------

(ii)    (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

(iii)    its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any collateral provided by the other Guarantors, or any
third party; and each Guarantor further waives to the extent permitted by
applicable law any defense arising by reason of any disability or other defense
(other than the defense that the Guaranteed Obligations shall have been fully
and finally performed and paid) of the other Guarantors or by reason of the
cessation from any cause whatsoever of the liability of the other Guarantors in
respect thereof;

(iv)    (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under the
Bankruptcy Code or any other applicable federal, state, provincial, municipal,
local or foreign law relating to such matters, as now and hereafter in effect
(or any successor statute), to limit the amount of, or any collateral securing,
its claim against the Guarantors.



--------------------------------------------------------------------------------

Section 7.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

(A)    Subordination of Subrogation. Until the Guaranteed Obligations (other
than obligations under any Swap Agreement or Banking Services Agreement, and
other obligations expressly stated to survive such payment) have been paid in
full in cash, the Guarantors (i) shall have no right of subrogation with respect
to such Guaranteed Obligations, (ii) waive to the extent permitted by applicable
law any right to enforce any remedy which the Holders of Guaranteed Obligations,
the Issuing Bank or the Administrative Agent now have or may hereafter have
against the Borrower, any endorser or any guarantor of all or any part of the
Guaranteed Obligations or any other Person, and (iii) waive to the extent
permitted by applicable law any benefit of, and any right to participate in, any
security or collateral given to the Holders of Guaranteed Obligations, the
Issuing Bank and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of the
Borrower to the Holders of Guaranteed Obligations or the Issuing Bank. Should
any Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably
(A) subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
(other than obligations under any Swap Agreement or Banking Services Agreement,
and other obligations expressly stated to survive such payment) and (B) waives
to the extent permitted by applicable law any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
(other than obligations under any Swap Agreement or Banking Services Agreement,
and other obligations expressly stated to survive such payment) are paid in full
in cash. Each Guarantor acknowledges and agrees that this subordination is
intended to benefit the Administrative Agent and the other Holders of Guaranteed
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the other Holders of Guaranteed Obligations and their respective
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 7(A).

(B)    Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations (other than obligations under any Swap
Agreement or Banking Services Agreement, and other obligations expressly stated
to survive such payment); provided that, as long as no Event of Default has
occurred and is continuing, such Guarantor may receive payments of principal and
interest from any Obligor with respect to Intercompany Indebtedness.
Notwithstanding any right of any Guarantor to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to the rights of
the Holders of Guaranteed Obligations and the Administrative Agent in those
assets. No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Guaranteed Obligations shall have been fully paid and
satisfied (in cash) (other than obligations under any Swap Agreement or Banking
Services Agreement, and other obligations expressly stated to survive such
payment) and all financing arrangements pursuant to any Loan Document have been
terminated. If all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind



--------------------------------------------------------------------------------

or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Obligor
to any Guarantor (“Intercompany Indebtedness”) shall be paid or delivered
directly to the Administrative Agent for application on any of the Guaranteed
Obligations, due or to become due, until such Guaranteed Obligations (other than
obligations under any Swap Agreement or Banking Services Agreement, and other
obligations expressly stated to survive such payment) shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations (other than
obligations under any Swap Agreement or Banking Services Agreement, and other
obligations expressly stated to survive such payment) and the termination of all
financing arrangements pursuant to any Loan Document among the Borrower and the
Holders of Guaranteed Obligations, such Guarantor shall receive and hold the
same in trust, as trustee, for the benefit of the Holders of Guaranteed
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Guaranteed Obligations, in precisely the form
received (except for the endorsement or assignment of the Guarantor where
necessary), for application to any of the Guaranteed Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the Guarantor
as the property of the Holders of Guaranteed Obligations. If any such Guarantor
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Guarantor agrees that until the Guaranteed
Obligations (other than obligations under any Swap Agreement or Banking Services
Agreement, and other obligations expressly stated to survive such payment) have
been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document among the Borrower and the Holders of Guaranteed
Obligations have been terminated, except as otherwise permitted by the Credit
Agreement, no Guarantor will assign or transfer to any Person (other than the
Administrative Agent) any claim any such Guarantor has or may have against any
Obligor.

Section 8.    Contribution with Respect to Guaranteed Obligations.

(A)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations (other than
obligations under any Swap Agreement or Banking Services Agreement, and other
obligations expressly stated to survive such payment) satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guaranteed Obligations (other than obligations
under any Swap Agreement or Banking Services Agreement, and other obligations
expressly stated to survive such payment) and termination of the Credit
Agreement, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

(B)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(C)    This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.



--------------------------------------------------------------------------------

(D)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(E)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full payment of the Guaranteed
Obligations in cash (other than obligations under any Swap Agreement or Banking
Services Agreement, and other obligations expressly stated to survive such
payment) and the termination of the Credit Agreement.

Section 9.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

Section 10.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Borrower at the
address of the Borrower set forth in the Credit Agreement or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of such
Section 9.01.

Section 11.    No Waivers. No failure or delay by the Administrative Agent or
any other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

Section 12.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that, subject to the
terms of the Credit Agreement, no Guarantor shall have any right to assign its
rights or obligations hereunder without the consent of the Administrative Agent,
and any such assignment in violation of this Section 12 shall be null and void
(provided further that nothing contained in this Section shall prohibit or
otherwise restrict any merger, sale or other transfer permitted by Section 6.03
of the Credit Agreement); and in the event of an assignment of any amounts
payable under the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.

Section 13.    Changes in Writing. Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a Guaranty
Supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.



--------------------------------------------------------------------------------

Section 14.    GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

Section 15.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.

(A)    CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GUARANTOR
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY
GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR
ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN THE CITY OF NEW YORK.

(B)    WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TO THE EXTENT
PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER
AND FURTHER WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT TO
INTERPOSE ANY COUNTERCLAIM (OTHER THAN ANY COMPULSORY COUNTERCLAIM) RELATED TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN SUCH ACTION.

(C)    TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
TO THE EXTENT PERMITTED BY APPLICABLE LAW SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS GUARANTY.

Section 16.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.



--------------------------------------------------------------------------------

Section 17.    Taxes, Expenses of Enforcement, Etc.

(A)    Taxes.

(i)    Each payment by any Guarantor hereunder or under any promissory note or
application for a Letter of Credit shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Guarantor
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Guarantor may so withhold and shall timely
pay the full amount of withheld Taxes to the relevant Governmental Authority in
accordance with applicable law. To the extent such withheld Taxes are
Indemnified Taxes, then the amount payable by the Guarantor shall be increased
as necessary so that, net of such withholding (including such withholding of
Indemnified Taxes applicable to additional amounts payable under this Section),
the applicable Recipient receives the amount it would have received had no such
withholding been made.

(ii)    In addition, such Guarantor making a payment hereunder or under any
promissory note or application for a Letter of Credit shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(iii)    As soon as practicable after any payment of Indemnified Taxes by any
Guarantor to a Governmental Authority, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(iv)    The Guarantors shall jointly and severally indemnify each Recipient for
any Indemnified Taxes that are paid or payable by such Recipient in connection
with any Loan Document (including amounts payable under this Section 17(A)) and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 17(A) shall be
paid within ten (10) days after the Recipient delivers to any Guarantor a
certificate stating the amount of any Indemnified Taxes so payable by such
Recipient. Such certificate shall be conclusive of the amount so payable absent
manifest error. Such Recipient shall deliver a copy of such certificate to the
Administrative Agent. In the case of any Lender making a claim under this
Section 17(A) on behalf of any of its beneficial owners, an indemnity payment
under this Section 17(A) shall be due only to the extent that such Lender is
able to establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.

(v)    By accepting the benefits hereof, each Lender agrees that it will comply
with Section 2.17(f) of the Credit Agreement.

(B)    Expenses of Enforcement, Etc. The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including attorneys’ fees) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty.

Section 18.    Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply in accordance with



--------------------------------------------------------------------------------

the terms of the Credit Agreement toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from such
Holder of Guaranteed Obligations or the Administrative Agent to any Guarantor,
and (ii) any moneys, credits or other property belonging to any Guarantor, at
any time held by or coming into the possession of such Holder of Guaranteed
Obligations (including the Administrative Agent) or any of their respective
affiliates.

Section 19.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Guaranteed Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

Section 20.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

Section 21.    Merger. This Guaranty, together with the Loan Documents,
represents the final agreement of each of the Guarantors with respect to the
matters contained herein and may not be contradicted by evidence of prior or
contemporaneous agreements, or subsequent oral agreements, between the Guarantor
and any Holder of Guaranteed Obligations (including the Administrative Agent).

Section 22.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

Section 23.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such



--------------------------------------------------------------------------------

Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency and (b) amounts shared with other Holders of Guaranteed
Obligations as a result of allocations of such excess as a disproportionate
payment to such other Holder of Guaranteed Obligations under Section 2.18 of the
Credit Agreement, such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, agrees, by accepting the benefits
hereof, to remit such excess to such Guarantor.

Section 24.    Termination of Guaranty. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.14 of
the Credit Agreement.

Section 25.    Counterparts. This Guaranty may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Guaranty by the Guarantors by Electronic System or
delivery of an executed counterpart of a signature page of this Guaranty by any
Electronic Signature shall be effective as delivery of a manually executed
counterpart of this Guaranty.

Section 26.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 26 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 26 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 26 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 26 constitute, and this Section 26 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Section 27.    California Waivers. To the extent California law applies, in
addition to and not in lieu of any other provisions of this Guaranty, each
Guarantor represents, warrants, covenants and agrees as follows:

(a)    The obligations of such Guarantor under this Guaranty shall be performed
without demand by any Secured Party and shall be unconditional irrespective of
the genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Agreements or Banking Services Agreements, and without regard to
any other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Each Guarantor hereby waives to the extent
permitted by law any and all benefits and defenses under California Civil Code
Section 2810 and agrees that by doing so such Guarantor shall be liable even if
the Borrower or the relevant Subsidiary had no liability at the time of
execution of the applicable Loan Documents, Swap Agreements or Banking Services
Agreements, or thereafter ceases to be liable. Each Guarantor hereby



--------------------------------------------------------------------------------

waives to the extent permitted by law any and all benefits and defenses under
California Civil Code Section 2809 and agrees that by doing so such Guarantor’s
liability may be larger in amount and more burdensome than that of the Borrower
and/or the relevant Subsidiary. Each Guarantor hereby waives to the extent
permitted by law the benefit of all principles or provisions of law, statutory
or otherwise, which are or might be in conflict with the terms of this Guaranty
and agrees that such Guarantor’s obligations shall not be affected by any
circumstances, whether or not referred to in this Guaranty which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor. Each
Guarantor hereby waives to the extent permitted by law the benefits of any right
of discharge under any and all statutes or other laws relating to guarantors or
sureties and any other rights of sureties and guarantors thereunder.

(b)    In accordance with Section 2856 of the California Civil Code, each
Guarantor hereby waives to the extent permitted by law all rights and defenses
arising out of an election of remedies by any Secured Party even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for the Obligations, has destroyed or otherwise impaired such Guarantor’s rights
of subrogation and reimbursement against the principal. Each Guarantor hereby
authorizes and empowers the Secured Parties to exercise, in their sole and
absolute discretion, any right or remedy, or any combination thereof, which may
then be available, since it is the intent and purpose of such Guarantor that its
obligations under this Guaranty shall be absolute, independent and unconditional
under any and all circumstances. Specifically, and without in any way limiting
the foregoing, each Guarantor hereby waives to the extent permitted by law any
rights of subrogation, indemnification, contribution or reimbursement arising
under Sections 2846, 2847, 2848 and 2849 of the California Civil Code or any
other right of recourse to or with respect to the Borrower or any Subsidiary,
any constituent of the Borrower or any Subsidiary, any other Person, or the
assets or property of any of the foregoing or to any collateral for the
Obligations until all of the Obligations (other than obligations under any Swap
Agreement or Banking Services Agreement, in each case not due and payable, and
other obligations expressly stated to survive such payment or termination) have
been paid and satisfied in full in cash and the Commitments have terminated or
expired and all Letters of Credit have expired or terminated (or otherwise
become subject to cash collateralization or other arrangements reasonably
satisfactory to the Administrative Agent). In connection with the foregoing,
each Guarantor expressly waives to the extent permitted by law any and all
rights of subrogation against the Borrower or any Subsidiary, and each Guarantor
hereby waives to the extent permitted by law any rights to enforce any remedy
which any Secured Party may have against the Borrower or any Subsidiary and any
right to participate in any collateral for the Obligations.

(c)    Without limiting the generality of the foregoing, each Guarantor hereby
waives, to the fullest extent permitted by law, diligence in collecting the
Obligations, presentment, demand for payment, protest, all notices with respect
to this Guaranty, or any other Loan Document, Swap Agreement or Banking Services
Agreement which may be required by statute, rule of law or otherwise to preserve
the Secured Parties’ rights against such Guarantor under this Guaranty,
including, but not limited to, notice of acceptance, notice of any amendment of
the Loan Documents, any Swap Agreement or any Banking Services Agreement, notice
of the occurrence of any default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest, and
notice of the incurring by the Borrower or any Subsidiary of any obligation or
Indebtedness.



--------------------------------------------------------------------------------

(d)    Without limiting the foregoing, each Guarantor waives to the extent
permitted by law all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to such Guarantor by reason of California Civil Code Sections 2787 to 2855,
inclusive, including any and all rights or defenses such Guarantor may have by
reason of protection afforded to the Borrower or any Subsidiary with respect to
any of the obligations of such Guarantor under this Guaranty by reason of a
nonjudicial foreclosure or pursuant to the antideficiency or other laws of the
State of California limiting or discharging the Obligations. Without limiting
the generality of the foregoing, each Guarantor hereby expressly waives to the
extent permitted by law any and all benefits under California Code of Civil
Procedure Sections 580(b) (which Section, if such Guarantor had not given this
waiver, would otherwise limit the Secured Parties’ right to recover a deficiency
judgment with respect to purchase money obligations).

(e)    Likewise, each Guarantor waives to the extent permitted by law (i) any
and all rights and defenses available to such Guarantor under California Civil
Code Sections 2899 and 3433 and (ii) any rights or defenses such Guarantor may
have with respect to its obligations as a guarantor by reason of any election of
remedies by any Secured Party.

Section 28. Effect of Amendment and Restatement. This Guaranty amends and
restates in its entirety the Existing Guaranty. Nothing herein contained shall
be construed as a substitution, novation, discharge or release of the
obligations or liabilities outstanding under the Existing Guaranty, which shall
remain in full force and effect, except as modified hereby. Nothing expressed or
implied in this Guaranty shall be construed as a release or other discharge of
any Guarantor from any of its obligations or liabilities under the Existing
Guaranty. Each Guarantor hereby confirms and agrees that on and after the date
hereof all references in any Loan Document to “the Subsidiary Guaranty,”
“thereto,” “thereof,” “thereunder” or words of like import referring to the
Existing Guaranty shall be a reference to the Existing Guaranty as amended and
restated by this Guaranty.

Remainder of Page Intentionally Blank.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

MICROCHIP TECHNOLOGY INCORPORATED,

as a Grantor

By:  

/s/ J. Eric Bjornholt                    

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

MICROCHIP TECHNOLOGY LLC,

as a Grantor

By: Microchip Technology Incorporated, its sole member By:  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

SILICON STORAGE TECHNOLOGY, INC.,

as a Grantor

By:  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Chief Financial Officer

SILICON STORAGE TECHNOLOGY LLC,

as a Grantor

By: Silicon Storage Technology, Inc., its sole member By:  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Chief Financial Officer

MICROCHIP HOLDING CORPORATION,

as a Grantor

By:  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   President

 

Signature Page to Subsidiary Guaranty



--------------------------------------------------------------------------------

ATMEL CORPORATION,

as a Grantor

By:  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

ATMEL HOLDINGS, INC.,

as a Grantor

By:  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Vice President and Chief Financial Officer

MICROSEMI CORPORATION,

as a Grantor

By:  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Chief Financial Officer

MICROSEMI STORAGE SOLUTIONS, INC.,

as a Grantor

By:  

/s/ J. Eric Bjornholt

Name:   J. Eric Bjornholt Title:   Chief Financial Officer

 

Signature Page to Subsidiary Guaranty



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of the date first written above:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/s/ Caitlin Stewart

Name:   Caitlin Stewart Title:   Executive Directo

 

Signature Page to Subsidiary Guaranty



--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

Reference is hereby made to the Amended and Restated Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”)
made as of May 29, 2018, by and among certain of the Subsidiaries of the
Borrower party thereto (the “Initial Guarantors” and along with any additional
Subsidiaries of the Borrower, which become parties thereto and together with the
undersigned, the “Guarantors”) in favor of the Administrative Agent, for the
ratable benefit of the Holders of Guaranteed Obligations, under the Credit
Agreement. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Guaranty. By its execution below, the undersigned
[NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited liability
company] (the “New Guarantor”), agrees to become, and does hereby become, a
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 2 of the Guaranty are true and correct in all respects as
of the date hereof.

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this      day of         , 20    .

 

[NAME OF NEW GUARANTOR] By:  

                                          

Its:  

 

1